DETAILED ACTION

RCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 01/18/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of theclaims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the variousclaims was commonly owned at the time any inventions covered therein were made absent anyevidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point outthe inventor and invention dates of each claim that was not commonly owned at the time a laterinvention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c)and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 

Claims 1, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klein (US 2017/0026422) in view of Findikli (US 2005/0048971) and further in view of Brett (US 2005/0276415).

“user device A 900 (an unregistered user device) sends a SIP REGISTER message 1100 addressed to IP address 1.1.1.10. The message includes credentials of user device A 900 including user device A 900's IP address), 
the method comprising sending from the UE to the IMS network, a Session Initiation Protocol, SIP, REGISTER message (Klein, Par. 36, “user device A 900 (an unregistered user device) sends a SIP REGISTER message 1100 addressed to IP address 1.1.1.10. The message includes credentials of user device A 900 including user device A 900's IP address”),
comprising information encrypted (Par. 36, “Credentials include, for example, a form of a user identity (e.g., user name) and an encrypted code to authenticate that identity”),
using a private key (Par. 36, “encrypted with a private key known only to the sender and decrypted by the receiver with a public key associated with that identity”) for the IMS network or for a controller of the IMS network (FIG. 1-4A, Par. 36 and 35,  “SIP client 205 of user device A 900 is configured to interact with an IMS system having an IP address of 1.1.1.10”, “Public Key Infrastructure (PKI) exchange arrangement in which an identity is encrypted with a private key known only to the sender and decrypted by the receiver with a public key associated with that identity”. Note that since a pair of private and public keys are used for encryption and decryption, it is called public-private key pair belonging to the IMS network.);
receiving the SIP REGISTER message at the IMS network or controller of the IMS network (Par. 9, lines 1-3, “a registration request from a first client”. FIG. 4A and Par. 36, lines 6-7, “”SDN Switch A 902 receives the SIP REGISTER message”)

and decrypting the encrypted information using the private key part of the public-private key pair of the IMS network or the controller of the IMS network wherein decrypting the encrypted information is the SIP REGISTER message (FIG. 4A, Par. 36, lines 15-17, “decrypted by the receiver with a public key associated with that identity”.)

Klein is not relied on for the private key and public key are part of the public-private key pair.
In an analogous art, Findikli discloses the private key and public key are part of the public-private key pair. Findikli also disclose  using the public key part of a public-private key pair (Par. 25, “public/private key pair used for asymmetric encryption”, “the registration message encrypted using this public key can only be decrypted using the associated private key”. Par. 24, “for example, by using the private key from a public/private key pair used for asymmetric encryption”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Klein by incorporating the teachings of Findikli so that REGISTER message is encrypted using public key part of the private-public pair, for the purpose of using asymmetric encryption, and providing proven and trusted authentication system and further, for providing a tougher authentication procedure. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Klien is not relied on for decrypting the encrypted information is conditional on the message compressing an indicator to indicate that the message comprises encrypted information.
In an analogous art, Brett discloses decrypting the encrypted information is conditional on the message comprising an indicator to indicate that the message comprises encrypted information (Par. 6, lines 7-10, “decrypting the encrypted media based on a received MEK indication flag (MIF) that indicates whether the encrypted media is encrypted using the current MEK or the new MEK”. Claim 36, “decrypting the encrypted media using the new MEK occurs based on a received MEK indication flag (MIF) that indicates whether the encrypted media is encrypted using the current MEK or the new MEK”. Note that whether the encrypted media is encrypted).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Brett so that decrypting the encrypted information is conditional on the an indicator, for the purpose of preventing unnecessary encryption attempts.  And therefore processing messages faster when decryption can be avoided. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

Referring to claim 16, Klein discloses the apparatus configured to operate as a controller of an IP Multimedia Subsystem, IMS, network (FIG. 1-4 and abstract, Par. 35, 36, “SIP client 205 of user device A 900 is configured to interact with an IMS system having an IP address of 1.1.1.10”, “user device A 900 (an unregistered user device) sends a SIP REGISTER message 1100 addressed to IP address 1.1.1.10. The message includes credentials of user device A 900 including user device A 900's IP address), the apparatus comprising:   processor circuitry; a storage unit storing instructions executable by the processor circuitry (FIG. 8-10, 1, FIG. 3-6, Par. 8, 9, 10, 29, 36, “processor 901,” “storage 902”, note that the operation steps performed in figures 4-6 and 9 must require a memory to store instruction and a processor to execute them), 
a receiver for receiving messages and a transmitter for sending messages (Fig. 1-4 and Par. 8-10, 36, “receiving a registration request”, “accept message”, note the receiving registration implies receiver and sending accept message implies transmitter), whereby the apparatus is operable to: 
receive, from a User Equipment, UE, a Session Initiation Protocol, SIP, REGISTER message comprising information encrypted using the public key for the IMS network or for the controller (Klein, Par. 36, “user device A 900 (an unregistered user device) sends a SIP REGISTER message 1100 addressed SIP client 205 of user device A 900 is configured to interact with an IMS system having an IP address of 1.1.1.10”, “Public Key Infrastructure (PKI) exchange arrangement in which an identity is encrypted with a private key known only to the sender and decrypted by the receiver with a public key associated with that identity”. Note that private and public keys are used for encryption and decryption, it is called private key belonging to the IMS network.), and 
decrypt the encrypted information using the private key part of the public-private key pair of the IMS network or the controller of the IMS network wherein decrypting the encrypted information is the SIP REGISTER message (FIG. 4A, Par. 36, lines 15-17, “decrypted by the receiver with a public key associated with that identity”.)
Klein is not relied on for the private key and public key are part of the public-private key pair.
In an analogous art, Findikli discloses the private key and public key are part of the public-private key pair. Findikli also disclose  using the public key part of a public-private key pair (Par. 25, “public/private key pair used for asymmetric encryption”, “the registration message encrypted using this public key can only be decrypted using the associated private key”. Par. 24, “for example, by using the private key from a public/private key pair used for asymmetric encryption”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Klein by incorporating the teachings of Findikli so that REGISTER message is encrypted using public key part of the private-public pair, for the purpose of using asymmetric encryption, and providing proven and trusted authentication system and further, for Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Klien is not relied on for decrypting the encrypted information is conditional on the message compressing an indicator to indicate that the message comprises encrypted information.
In an analogous art, Brett discloses decrypting the encrypted information is conditional on the message comprising an indicator to indicate that the message comprises encrypted information (Par. 6, lines 7-10, “decrypting the encrypted media based on a received MEK indication flag (MIF) that indicates whether the encrypted media is encrypted using the current MEK or the new MEK”. Claim 36, “decrypting the encrypted media using the new MEK occurs based on a received MEK indication flag (MIF) that indicates whether the encrypted media is encrypted using the current MEK or the new MEK”. Note that decryption occurs only based on the received MEK indication flag that indicates whether the encrypted media is encrypted).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Brett so that decrypting the encrypted information is conditional on the an indicator, for the purpose of preventing unnecessary encryption attempts.  And therefore processing messages faster when decryption can be avoided. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claims 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klein (US 2017/0026422) in view of Findikli (US 2005/0048971) and further in view of Brett US 2005/0276415) and further in view of Bhuyan (US 20100263032).
Referring to claim 2, the combination of Klein/Findikli/Brett discloses the method according to claim 1, but is silent on wherein the information comprises one or more of: an IMS Private Identifier, IMPI; an IMS Public Identifier, IMPU; and IMS Authentication and Key Agreement, IMS-AKA, data.
Bhuyan discloses the information comprises one or more of: an IMS Private Identifier, IMPI; an IMS Public Identifier, IMPU; and IMS Authentication and Key Agreement, IMS-AKA, data (at least Par. 12, 35, 56, “Upon authentication, the client requests assistance from a network proxy (IMS-web security gateway) in obtaining the proper credentials to register with the IMS network. The IMS credentials (e.g., an IMPI and an IMPU)”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Bhuyan, for the purpose of using authentication protocols and features of IMS authentication and complying with them, and thus using IMS network efficiently. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claims 3, 4, 5, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klein (US 2017/0026422) in view of Findikli (US 2005/0048971) and further in view of Brett (US 20050276415) further in view of Bhuyan (US 20100263032) and further in view of Raduchel (US 20160050272
Referring to claim 3, the combination of Klein/Findikli/Brett/Bhuyan discloses the method according to claim 2.
The combination is not relied on for the information further comprises the public key part of a public-private key pair belonging to the UE.
In an analogous art, Raduchel discloses the information further comprises the public key part of a public-private key pair belonging to the UE (Raduchel, Par. 57, “public-private key pairs for a user that is generated by the user device associated with the user”, note the private-public key pair is for the device and generated by the device).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Raduchel, for the purpose of using the available private public keys, and also for the purpose of replacing one technique Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 15, the combination of Klein/Findikli/Brett/Bhuyan/Raduchel discloses the method according to claim 3, and further discloses wherein the public-private key pair belonging to the UE is generated by the UE (Raduchel, Par. 57, “public-private key pairs for a user that is generated by the user device associated with the user”, note the private-public key pair is for the device and generated by the device).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Raduchel, for the purpose of replacing one technique by another and further to shift burden managing pirvate-publics to the user device. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 4, the combination of Klein/Findikli/Brett/Bhuyan/Raduchel discloses the method according to claim 3 and comprising, at the UE, receiving from the IMS network a SIP 401 response message comprising response (Bhuyan, Par. 19, 60, “receive a SIP 401 unauthorized response including the security challenge”) information encrypted using the public key belonging to the UE (Raduchel, Par. 57, “public-private key pairs for a user that is generated by the user device associated with the user”, note the private-public key pair is for the device and generated by the device). 
 It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Raduchel for using UE’s private-public key pair and Bhuyan’s SIP 401 response, for the purpose of using IMS parameters most appropriately and thus making IMS communication possible. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Raduchel discloses the method according to claim 4, wherein the response information comprises an authentication value for the IMS network and/or a random number generated by the IMS network as an authentication challenge for the UE (Bhuyan, Par. 50, “security challenge response using a random number (security challenge”. )).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Bhuyan, for the purpose of using important authentication features of IMS, and thus using IMS network efficiently. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

Claims 6, 9 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klein (US 2017/0026422) in view of Findikli (US 2005/0048971) and further in view of Britt (US 20050276415) and further in view Khalis (US 20160119378).
Referring to claim 6, the combination of Klein/Findikli/Brett discloses the method according to claim 1.
The combination is not relied on for disclosing wherein the public-private key pair belonging to the IMS network or to a controller of the IMS network belongs to a controller of the IMS network acting as a Proxy Call Session Control Function, P-CSCF.
Khalil discloses the public-private key pair belonging to the IMS network or to a controller of the IMS network belongs to a controller of the IMS network acting as a Proxy Call Session Control Function, P-CSCF (Par. 54, “UE responds with a second secured registration request message using the AES protocol, which the P-CSCF registration server decrypts to recover the original plaintext registration message”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Khalil, and thus having the P-CSCF registration server for decrypting, for the purpose of using conventional features of IMS server, P-CSCF, and thus using IMS network efficiently. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 19, claim 19 recites features analogous to the features of claim 6, thus, it is rejected for the same reasons as set forth above.
Referring to claim 9, the combination of Klein/Findikli/Brett discloses the method according to claim 1, but is silent on wherein the step of decrypting the encryption information is performed by a node of the IMS network other than the controller. 
Khalil discloses wherein the step of decrypting the encryption information is performed by a node of the IMS network other than the controller (Khalil, Par. 54, “the P-CSCF registration server decrypts to recover the original plaintext registration message”, note the P-CSCF is different node than the controller).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Khalil, and thus having the P-CSCF registration server for decrypting, for the purpose of using conventional features of IMS server, P-CSCF, and thus using IMS network efficiently. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claims 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Klein (US 2017/0026422) in view of Findikli (US 2005/0048971) and further in view of Brett, and further in view of well-known prior art (MPEP 2144.03). 
Referring to claim 10, the combination of Klein/Findikli/Alkabra discloses the method according to claim 1, but is silent on  the IMS public key is stored at the UE, optionally in a Universal Integrated Circuit Card, UICC, prior to the UE connecting to the IMS network.

Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the conventional teachings of storing encryption data in UICC, for the purpose of using the most common way of storing an encryption key, especially with devices that store such data in UICC or SIM card. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claims 11, 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klein (US 2017/0026422) in view of Findikli (US 2005/0048971) and further in view of Brett (US 20050276415) further in view of Mistry (US 20180367530).
Referring to claim 11, the combination of Klein/Findikli/Brett discloses the method according to claim 1.
The above combination is not relied on for receiving the IMS public key from a node of the IMS network or from a node of an access network through which the IMS network is accessed.
In an analogous art, Mistry discloses receiving the IMS public key from a node of the IMS network or from a node of an access network through which the IMS network is accessed (abstract, Par. 6, 10, 12, 14, “receiving, by the user device from the DHCP server, the set of public key certificates”. Note that DHCP is an access network through which the IMS network is accessed and it transmits the public key to the user device).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Mistry, and thus having an efficient and relevant server to deliver the public for the UE, for the purpose of using conventional Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 13, the combination of Klein/Findikli/Britt/Mistry discloses the method according to claim 11, wherein the node is a Dynamic Host Configuration Protocol, DHCP, server of the access network (Mistry, abstract, Par. 6, 10, 12, 14, “receiving, by the user device from the DHCP server, the set of public key certificates”. Note that DHCP is an access network through which the IMS network is accessed and it transmits the public key to the user device).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Mistry, and thus having an efficient and relevant server to deliver the public for the UE, for the purpose of using conventional features of IMS, and thus using IMS network efficiently. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 14, the combination of Klein/Findikli/Britt/Mistry discloses the method according to claim 11,  and further disclose the node is a device configuration server of the IMS or a controller of the IMS network acting as a P-CSCF or an Application Server of the IMS (Mistry, abstract, Par. 6, 10, 12, 14, “receiving, by the user device from the DHCP server, the set of public key certificates”. Note that DHCP transmits the public keys which is a duty of P-CSCF, thus the DHCP acts the P-CSCF). 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Mistry, and thus using any node that can perform P-CSCF duties and deliver the public for the UE, for the purpose of using conventional features of IMS, and thus using IMS network efficiently. F.
Claim 12  is rejected under 35 U.S.C. 103(a) as being unpatentable over Klein (US 2017/0026422) in view of Findikli (US 2005/0048971) and further in view of Britt (US 20050276415), in view of Mistry (as applied to claim 11 above),  and further in view of well-known prior art (MPEP 2144.03). 
Referring to claim 12, the combination of Klein/Findikli/Britt/Mistry discloses the method according to claim 11, but is silent on a Packet Data Gateway of an access network through which the IMS network is accessed.
The examiner takes official notice of the fact a Packet Data Gateway for providing access to the IMS network is well-known in the art, e.g., Packet Gateways are used all over the Internet to provide routing of client messages.
Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the conventional teachings of using Packet Gateway to route or providing access to the IMS network, since this is the most common way of routing IP message and Packet Gateways are hard to avoid. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Klein (US 2017/0026422) in view of Findikli (US 2005/0048971) and further in view of Brett (US 20050276415) further in view of Bhuyan (US 20100263032).
Referring to claim 18, the combination of Klein/Findikli/Brett discloses the method according to apparatus of claims 16, but is silent on at the UE, receiving from the IMS network a SIP 401 response message comprising response.
 Bhuyan discloses at the UE, receiving from the IMS network a SIP 401 response message comprising response (Par. 19, 60, “receive a SIP 401 unauthorized response including the security challenge”) information encrypted using the public key belonging to the UE (Raduchel, Par. 57, “public-private key pairs for a user that is generated by the user device associated with the user”, note the private-public key pair is for the device and generated by the device). 
 It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Raduchel for using UE’s private-public key pair and Bhuyan’s SIP 401 response, for the purpose of using IMS parameters most appropriately and thus making IMS communication possible. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Allowable Subject Matter

Claim 20-21 are allowed.
The following is the examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest the limitation “whereby the apparatus is operable to receive from the IMS network a SIP message comprising response information encrypted using the public key belonging to the UE, and decrypt the response information using the private key part of the public-private key pair belonging to the UE” along with other limitations of the intermediate and base claims.
Response to Arguments
Applicant’s arguments submitted 01/18/2021 have been fully considered but they are moot in view of new grounds of rejection.
Applicant is invited to contact the examiner to discuss claim amendments in order to place claims in condition for allowance and thereby expedite prosecution.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Haumont et al. U.S. Pub. No. 2002/0032032 A1.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

/FRED A CASCA/Primary Examiner, Art Unit 2644